DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10546845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/08/21 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason to combine Lin and Ko because Lin is directed towards minimizing warpage of a package while Ko is directed towards mounting a warped package (Remarks, p. 8-9). However, there is no incompatibility between teachings related to minimizing warpage and teachings related to compensating for existing warpage. Ko does not teach that warpage is desirable, merely that certain packaging techniques increase reliability in the case that warpage exists ([0054]). The rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708) and Ko (U.S. PGPub 2012/0319284).
Regarding claim 1, Yu teaches a first package (Fig. 1J, [0041]); a second package (200) stacked over and electrically connected to the first package (Fig. 2A, [0041], bumps 210), the second package comprising semiconductor devices (212A) and an encapsulating material (216) encapsulating the semiconductor device ([0048]).
Yu does not explicitly teach wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to twice a greatest thickness of the semiconductor devices. Yu is silent on the relative thickness of the encapsulating material.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to a greatest thickness of the semiconductor device ([0199]). Further, Lin teaches wherein the thickness may be adjusted to optimize warpage of the package ([0199]). Therefore, the thickness of the encapsulant is a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIB.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Yu such that a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than 
Yu does not explicitly teach wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface (Figs. 6-7, [0047]-[0048]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ko with Yu and Lin such that a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface for the purpose of mounting a semiconductor package with warpage ([0047]-[0048]).
Regarding claim 2, Yu teaches a plurality of conductive bumps disposed between the first and second packages, wherein the first package is electrically connected to the second package through the conductive bumps (210, Fig. 2A, connected electrically to first package through connectors 110, [0021]).
Regarding claim 3, the combination of Yu, Lin, and Ko teaches wherein a gap width between the first package and the second package gradually reduces from a peripheral region to a central region of the upper surface of the first package (Ko, Figs. 6-7, [0047]-[0048], [0051], peripheral extent). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu, Lin, and Ko for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Yu, Lin, and Ko teaches wherein a shortest distance from a central region of the second surface to the second package is smaller than a shortest distance from anywhere on a peripheral region of the second surface to the second package (Fig. 7, [0050]-[0051], “peripheral extent”). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu, Lin, and Ko for the reasons set forth in the rejection of claim 1.
Regarding claim 7, Yu teaches wherein at least two semiconductor devices among the semiconductor devices are stacked and embedded in the encapsulating material (Fig. 2A).
Regarding claim 8, Yu teaches an underfill, wherein the underfill covers a central region and a peripheral region of the upper surface of the first package (Fig. 2B, 220, [0053]; Fig. 3B).
Regarding claim 14, Yu teaches a package on package structure ([0013]), comprising: a first package (Fig. 1J, [0041]); a second package (200) stacked over and electrically connected to the first package (Fig. 2A, [0041], bumps 210), the second package comprising semiconductor devices (212A, 212B) and an encapsulating material (216) encapsulating the semiconductor devices ([0048]).
Yu does not explicitly teach wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to twice a greatest thickness of the semiconductor devices. Yu is silent on the relative thickness of the encapsulating material.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than a thickness of the semiconductor device ([0199]). Further, Lin teaches wherein the thickness may be adjusted to optimize warpage of the package ([0199]). Therefore, the thickness of the encapsulant is a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIB.

Yu does not explicitly teach wherein the second package is in concave warpage profile.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein the second package is in concave warpage profile (Figs. 6-7, [0047]-[0048]). Regarding the limitation “such that”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ko with Yu and Lin such that the second package is in concave warpage profile for the purpose of mounting a semiconductor package with warpage ([0047]-[0048]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Ko (U.S. PGPub 2012/0319284), and further in view of Kwon (U.S. PGPub 2012/0280404).
Regarding claim 6, Yu, Lin, and Ko do not explicitly teach wherein the semiconductor devices are disposed side-by-side in the encapsulating material. Yu teaches wherein two semiconductor devices among the semiconductor devices are stacked and embedded in the encapsulating material (Fig. 2A).

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwon with Yu, Lin, and Ko such that the semiconductor devices are disposed side-by-side in the encapsulating material for the purpose of forming the package with a further plurality of semiconductor devices (Kwon, [0072]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Tanimoto (U.S. PGPub 2014/0070428), and Ko (U.S. PGPub 2012/0319284).
Regarding claim 9, Yu teaches a package substrate (202, [0042]); a first semiconductor device disposed on the package substrate (Fig. 2A, 212A, [0042]); a second semiconductor device disposed on the package substrate (Fig. 2A, 212B, [0042]); and an encapsulating material (216) encapsulating the semiconductor device ([0048]), wherein a first portion of the encapsulating material covers a top surface of the first semiconductor device, a second portion of the encapsulating material covers a top surface of the second semiconductor device, and the second portion of the encapsulating material is thinner than the first portion of the encapsulating material (Fig. 2A).  
Yu does not explicitly teach wherein the second semiconductor device is thicker than the first semiconductor device.  Yu teaches wherein the first and second semiconductor devices may be memory dies ([0047]) and is silent on the respective thicknesses. 
Tanimoto teaches wherein stacked memory dies may have different thicknesses ([0015]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tanimoto with Yu such that the second 
Yu does not explicitly teach wherein a shortest distance from a top surface of the second portion to the second semiconductor device is greater than or substantially equal to twice a thickness of the second semiconductor device.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), a shortest distance from a top surface of the second portion to the second semiconductor device is greater than a thickness of the second semiconductor device ([0199]). Further, Lin teaches wherein the thickness may be adjusted to optimize warpage of the package ([0199]). Therefore, the thickness of the encapsulant is a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIB.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Yu such that a shortest distance from a top surface of the second portion to the second semiconductor device is greater than or substantially equal to twice a thickness of the second semiconductor device for the purpose of optimizing the warpage of the package (Lin, [0199]).
Yu does not explicitly teach wherein a lower surface of the package substrate is curve and convex.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein the lower surface of the package substrate is a curved and convex surface (Figs. 6-7, [0047]-[0048]).

Regarding claim 10, Yu teaches conductive bumps disposed on a lower surface of the package substrate and electrically connected to the package substrate (210, Fig. 2A, connected electrically to first package through connectors 110, [0021]).
Regarding claim 11, Yu teaches wherein the conductive bumps are disposed on a peripheral region of the second surface (Fig. 2B; bumps are disposed around the center of the die and at a peripheral region of the formed package).
Regarding claim 13, the combination of Yu, Lin, and Ko teaches wherein the package substrate is in concave warpage profile (Fig. 7, [0050]-[0051]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu, Lin, Tanimoto, and Ko for the reasons set forth in the rejection of claim 9.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Tanimoto (U.S. PGPub 2014/0070428), and Ko (U.S. PGPub 2012/0319284) and further in view of Koo (U.S. PGPub 2012/0074585).
Regarding claim 12, Yu, Lin, Tanimoto, and Ko do not explicitly teach wherein the first and second semiconductor dies are disposed side-by-side over the package substrate. 
Koo teaches first and second semiconductor dies disposed on a package substrate in an encapsulating material, wherein a first portion of the encapsulating material covers a top surface of the first semiconductor device, a second portion of the encapsulating material covers a top surface of the second semiconductor device, and the second portion of the encapsulating material is thinner than the first portion of the encapsulating material (Fig. 12, 276, 278)
.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Ko (U.S. PGPub 2012/0319284), and further in view of Koo (U.S. PGPub 2012/0074585).
Regarding claim 15, Yu, Lin, and Ko do not explicitly teach wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate. 
Koo teaches wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate (Fig. 12; first device 278; second devices 272, 274, 276)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Koo with Yu, Lin, and Ko such that the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate for the purpose of forming the package with a further plurality of semiconductor devices (Koo, [0076]).
Regarding claim 16, the combination of Yu, Lin, Ko, and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of an upper tier semiconductor device is greater than or substantially equal to twice a greatest thickness of the upper tier semiconductor device among the second semiconductor devices (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14 and 15.
Regarding claim 17, the combination of Yu, Lin, Ko, and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of the first semiconductor device is greater than or substantially equal to twice a greatest thickness of the first semiconductor device (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14 and 15.
Regarding claim 18, Yu, Lin, and Ko do not explicitly teach wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate, an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices.
Koo teaches wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate (Fig. 12; first device 278; second devices 272, 274, 276), an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices (Fig. 12, 276 and 272). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Koo with Yu and Lin such that the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate, an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices for the purpose of forming the package with a further plurality of semiconductor devices (Koo, [0076]).
Regarding claim 19, the combination of Yu, Lin, Ko, and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of an upper tier 
Regarding claim 20, the combination of Yu, Lin, Ko, and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of the first semiconductor device is greater than or substantially equal to twice a greatest thickness of the first semiconductor device (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14-15 and 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/Primary Examiner, Art Unit 2812